—Appeal by the People from an order of the Supreme Court, Kings County (Lewis, J.), dated June 22, 2000, which, after a hearing, granted that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the order is affirmed.
The factual findings and credibility determinations of a hearing court are entitled to great deference on appeal, and will not be disturbed unless clearly unsupported by the record (see, People v Prochilo, 41 NY2d 759, 761; People v Jakins, 277 AD2d 328; People v Rose, 204 AD2d 745). The hearing minutes support the granting of that branch of the respondent’s motion which was to suppress the physical evidence (see, People v Howard, 50 NY2d 583; People v Boodle, 47 NY2d 398). O’Brien, J. P., Krausman, Florio and Schmidt, JJ., concur.